MEMORANDUM ***
Maria de Los Angeles Othon was convicted for transporting an illegal alien within the United States in violation of 8 U.S.C. §§ 1324(a)(l)(A)(ii), (v)(II), and (a)(l)(B)(iv). She alleges that the district court erred when it denied her pretrial motion to dismiss the indictment or suppress her confession for pre-arraignment delay in violation of Federal Rule of Criminal Procedure 5(a) and 18 U.S.C. § 3501. We have jurisdiction pursuant to 28 U.S.C. § 1921, and we affirm.
We conclude that the district court did not err in finding that there was no unreasonable delay from Othon’s arrest to her arraignment. United States v. Ramirez-Lopez, 315 F.3d 1143, 1151 (9th Cir.2003). “In the circumstances of this case, which included providing [Othon with] medical treatment, the delay was neither unreasonable nor contrary to public policy.” United States v. Matus-Leva, 311 F.3d 1214, 1217 (9th Cir.2002); see also United States v. George, 987 F.2d 1428, 1431 (9th Cir. 1993) (“A delay caused by medical necessity does not violate Rule 5(a).”). Furthermore, no evidence suggests that the agents “prolonged the process in order to obtain a confession,” or delayed the appearance for “any improper purpose.” United States v. Padilla-Mendoza, 157 F.2d 730, 732 (9th Cir.1998). Thus, the district court properly denied Othon’s motion to dismiss the indictment or to suppress her inculpatory *168statements under Federal Rule of Criminal Procedure 5(a) and 18 U.S.C. § 3501.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.